Citation Nr: 0913694	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the back, knees and hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
November 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
arthritis of the back, knees and hip.  

In a decision issued in February 2005, the Board denied the 
Veteran's claim for service connection for a bilateral leg 
disorder as well arthritis of the back, knees and hip.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In October 2006, the Court 
issued a decision affirming the Board's denial of service 
connection for bilateral leg disorder.  In that same 
decision, the Court remanded the issue of service connection 
for arthritis of the back, knees and hips in order that 
proper notice could be provided to the Veteran pursuant to 
Mayfield v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007). VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pursuant to the Court's October 2006 decision, VCAA notice 
should be provided to the Veteran for the issue of 
entitlement to service connection for arthritis of the back, 
knees and hips.

While the case is in remand status, the Veteran should be 
afforded a VA examination for his back and hips.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The record shows that the Veteran has been afforded a VA 
examination for arthritis of his knees, but no examination 
was provided for the Veteran's back or hips.  An examination 
is needed to determine the whether any current arthritis of 
the Veteran's back and hips are related to service.  





Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter 
with regard to his claim for service 
connection for arthritis of the back, 
knees and hips, in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), specifically informing him of 
the information and evidence required to 
substantiate his claims, what evidence the 
Veteran is responsible for obtaining, and 
what evidence VA will undertake to obtain. 

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and effective 
dates.

If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  Then the Veteran should be afforded a 
VA examination to determine whether any 
current hip or back disability is related 
to service. The claims folder should be 
made available to the examiner for review 
before the examination. After completion 
of the examination and review of the 
record, the examiner should answer the 
following question:

Is it as likely as not (50 percent 
probability or more) that any current hip 
or back disability had its onset in 
service or is otherwise related to events 
during active service, including parachute 
jumps.

The rationale for these opinions should be 
provided.

3.  The RO should undertake additional 
notification and development deemed 
warranted, to include an additional 
examination or addendum regarding the 
claimed knee condition.

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




